Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Sabido on 3/7/2022.

The application has been amended as follows: 

Claim 1:  In line 13, replace: 
“wherein the packing material is metallic, cylindrical-shaped, and configured to transfer heat from the heated exhaust stream to the at least one liquid-containing feed stream and to provide a plurality of nucleation sites to promote vaporization of the at least a portion of the at least one liquid-containing feed stream, wherein each of the packinq material has about the same diameter as the other packinq material, and wherein each of the packinq material has a heiqht that ranqes between about the diameter and about twice the diameter of the packinq material.”
With:
“wherein the heating assembly is configured to receive at least one air stream and at least one fuel stream and to Page 3RESPONSE TO FINAL OFFICE ACTIONFebruary 9, 2022 Appl. No. 16/513,324combust the at least one fuel stream to produce the heated exhaust stream within a combustion region contained within the enclosure, further comprising: 
an enclosure, wherein the vaporization region and the hydrogen-producing region are contained within the enclosure; and 

a base including at least one passage that is in fluid communication with the combustion region, 
a mesh assembly supported on the base, 
a top wall having a perimeter, 
at least one side wall having a top portion and a bottom portion, the top portion being mounted around the perimeter and the bottom portion being supported on the mesh assembly such that a fuel stream distribution region is formed within the at least one side wall and between the top wall and the mesh assembly, 
an inlet into the fuel stream distribution region, and 
a fuel stream conduit fluidly connected to the inlet and configured to receive the at least one fuel stream, wherein the mesh assembly includes at least one pathway for the at least one fuel stream to flow from the fuel stream distribution region to the combustion region.”

Claim 9: cancel.

Claim 10: In line 1, delete “The assembly of claim 1, further comprising” and replace with:
“A steam reforming hydrogen generation assembly configured to receive at least one liquid-containing feed stream that includes water and a carbon-containing feedstock and generate a reformate stream containing hydrogen gas as a majority component and other gases, comprising: 

a hydrogen-producing region containing a reforming catalyst and configured to receive the vapor feed stream and to produce the reformate stream via a steam reforming reaction;
a heating assembly configured to produce a heated exhaust stream for heating the vaporization region to at least a minimum vaporization temperature, wherein the vaporization region includes packing material configured to transfer heat from the heated exhaust stream to the at least one liquid-containing feed stream;”

Add claim 19: The assembly of claim 1, wherein the packing material is further configured to provide a plurality of nucleation sites to promote vaporization of the at least a portion of the at least one liquid-containing feed stream.  

Add claim 2025: The assembly of claim 19, wherein the packing material includes a plurality of irregular surfaces that provides at least a portion of the plurality of nucleation sites.  

Add Claim 21: The assembly of claim 1, wherein the packing material includes a plurality of metallic rods configured to transfer heat from the heated exhaust stream to the at 30least one liquid-containing feed stream.

The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 are allowable for the reasons stated in the Non-Final Office action (mailed 7/26/2021).  Regarding claim 12, the prior art neither teaches nor suggests the claimed assembly which comprises a wire attached to a portion of the outer part of the igniter element and wherein the catalytically active coating being separate from the wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725